 Case 2:20-cv-05191-ODW-MRW Document 38 Filed 12/10/20 Page 1 of 5 Page ID #:309



     A. NICOLE HALLETT (pro hac vice)
 1   nhallett@uchicago.edu
     EDWIN F. MANDEL LEGAL AID CLINIC
 2         The University of Chicago Law School
           6020 S. University Ave.
 3         Chicago, Illinois 60637
           Telephone: (203) 910-1980
 4         Facsimile: (773) 702-2063
 5   ERIKA PINHEIRO (Cal. Bar No. 275711)
     erika@aolotrolado.org
 6   AL OTRO LADO
           PO Box 32578
 7         Los Angeles, California 90032
           Telephone: (619) 786-4866
 8         Facsimile: (323) 430-8793
 9   Attorneys for Plaintiffs
     AL OTRO LADO and
10   EDWIN F. MANDEL LEGAL AID CLINIC
11
     NICOLA T. HANNA
12   United States Attorney
     DAVID M. HARRIS
13   Assistant United States Attorney
     Chief, Civil Division
14   JOANNE S. OSINOFF
     Assistant United States Attorney
15   Chief, General Civil Section
     JASON K. AXE (Cal. Bar No. 187101)
16   Assistant United States Attorney
           Federal Building, Suite 7516
17         300 North Los Angeles Street
           Los Angeles, California 90012
18         Telephone: (213) 894-8790
           Facsimile: (213) 894-7819
19         E-mail: Jason.Axe@usdoj.gov
20   Attorneys for Defendants
21                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
22
23                                          No. 2:20-cv-05191 ODW (MRWx)
     AL OTRO LADO, et al.
24                                          JOINT STIPULATION TO
                        Plaintiffs,         STAY PROCEEDINGS
25
                        v.
26
     U.S. DEPARTMENT OF
27   HOMELAND SECURITY, et al.
28                Defendants.
 Case 2:20-cv-05191-ODW-MRW Document 38 Filed 12/10/20 Page 2 of 5 Page ID #:310




 1                                     INTRODUCTION
 2         This is an action brought pursuant to the Freedom of Information Act
 3   (“FOIA”). The parties hereby submit their Joint Stipulation to inform the Court of
 4   their efforts to narrow the issues for its review and to request that this Court stay
 5   the litigation until July 10, 2021 and schedule a status conference on or after that
 6   date, at which time the Court can enter a scheduling order pursuant to Fed. R. Civ.
 7   P. 16(b). A stay of proceedings would allow the parties to discuss the scope of
 8   document production and withholding while Defendants continue processing
 9   Plaintiffs’ May 5, 2020 FOIA request, pursuant to the Court’s September 23, 2020
10   order granting Plaintiffs’ July 13, 2020 Motion for Preliminary Junction in part.
11   The parties also request that the Court’s preliminary injunction remain in effect
12   during the stay of proceedings.
13   I.    SUMMARY OF PROCEEDINGS
14         On May 5, 2020, prior to filing their Complaint, Plaintiffs submitted three
15   identical FOIA requests to Defendants U.S. Department of Homeland Security
16   (“DHS”) and two of its component agencies, U.S. Customs and Border Protection
17   (“CBP”) and U.S. Immigration and Customs Enforcement (“ICE”). On May 8,
18   2020, DHS – on behalf of all Defendants – acknowledged receipt of Plaintiffs’
19   May 5, 2020 request and granted their demand for expedited processing.
20         Plaintiffs’ Complaint was filed on June 11, 2020. On September 4, 2020,
21   Defendants answered Plaintiffs’ Complaint.
22         On July 13, 2020, Plaintiffs filed a Motion for Preliminary Injunction
23   seeking an order for the expedited production of documents responsive to their
24   FOIA request dated May 5, 2020. In their Opposition, Defendants identified 8,425
25   pages of documents for review in connection with Plaintiffs’ FOIA requests. The
26   Court heard argument on Plaintiffs’ Motion for Preliminary Injunction via
27   telephonic conference on September 14, 2020 and September 23, 2020.
28
                                            -1-
 Case 2:20-cv-05191-ODW-MRW Document 38 Filed 12/10/20 Page 3 of 5 Page ID #:311




 1         On September 23, 2020, the Court issued a minute order granting Plaintiffs’
 2   Motion for Preliminary Injunction in part. The Court ordered Defendants to 1)
 3   produce 27 Excel spreadsheets responsive to Plaintiffs’ seventh FOIA request
 4   within six weeks of the order and 2) produce all other responsive documents at a
 5   rate of 1000 pages per month beginning as of the date of the order.
 6         Defendants made their first production of documents on October 23, 2020.
 7   DHS reviewed 1300 pages, of which 972 were deemed to be responsive and
 8   produced. 439 of the pages produced were withheld in part.
 9         DHS’s second production of documents, on November 4 and 5, contained 26
10   of the 27 Excel spreadsheets responsive to Plaintiffs’ second FOIA request. The
11   27th spreadsheet was omitted from Defendants’ November 4 and 5 production in
12   error and sent to Plaintiffs on November 20.
13         DHS made its third production of documents on November 23, 2020. DHS
14   reviewed 1000 pages, of which 993 were deemed to be responsive and produced.
15   942 of the pages produced were withheld in part.
16   II.   STATUS OF DISCUSSIONS AMONG PARTIES
17         On November 30, 2020, pursuant to Rule 26(f) of the Federal Rules of Civil
18   Procedure, Plaintiffs and Defendants, through their undersigned counsel, held their
19   Conference of Parties. During the Conference of Parties, the parties conferred to
20   consider the nature and basis of their claims and defenses and the possibilities for a
21   prompt settlement or resolution of the case.
22         As of the date of this Joint Stipulation, Defendants have reviewed 2300
23   pages of responsive documents. Defendants currently have 12,766 pages remaining
24   to review. At the rate of review ordered by the Court, Defendants will finish
25   processing those pages in approximately twelve (12) months.
26         A stay of these proceedings would allow the parties to confer regarding
27   redactions and applicable exemptions under FOIA and thereby narrow the scope of
28   issues, if any, to be presented to the Court on summary judgment. By July 10,
                                           -2-
 Case 2:20-cv-05191-ODW-MRW Document 38 Filed 12/10/20 Page 4 of 5 Page ID #:312




 1   2021, the parties should have a better idea as to what documents remain in dispute
 2   and will be better able to determine whether a further stay of proceedings should
 3   be requested or whether it would be appropriate at that time to proceed with a
 4   scheduling conference. The parties agree that the Court’s preliminary injunction
 5   should remain in place if proceedings are stayed.
 6
                                           Respectfully submitted,
 7
 8
 9   Dated: December 10, 2020                /s/ A. Nicole Hallett
10                                         Nicole Hallett (pro hac vice)
                                           EDWIN F. MANDEL LEGAL AID
11                                         CLINIC
                                           The University of Chicago Law School
12                                         6020 S. University Ave.
                                           Chicago, IL 60637
13                                         Tel: (203) 910-1980
                                           Fax: (773) 702-2063
14
                                           Erika Pinheiro
15                                         AL OTRO LADO
                                           PO Box 32578
16                                         Los Angeles, CA 90032
                                           Tel: (619) 786-4866
17                                         Fax: (323) 430-8793
18                                         Attorneys for Plaintiffs
                                           AL OTRO LADO and
19                                         EDWIN F. MANDEL LEGAL AID
                                           CLINIC
20
21   Dated: December 10, 2020              NICOLA T. HANNA
                                           United States Attorney
22                                         DAVID M. HARRIS
                                           Assistant United States Attorney
23                                         Chief, Civil Division
                                           JOANNE S. OSINOFF
24                                         Assistant United States Attorney
                                           Chief, General Civil Section
25
26                                          /s/ Jason K. Axe
                                           JASON K. AXE
27                                         Assistant United States Attorney
                                           Attorneys for Defendants
28
                                          -3-
 Case 2:20-cv-05191-ODW-MRW Document 38 Filed 12/10/20 Page 5 of 5 Page ID #:313




 1                                ECF CERTIFICATION
 2         The filing attorney attests that she has obtained concurrence regarding the
 3   filing of this document from the signatories to this document.
 4
 5   Dated: December 10, 2020        By:     /s/ A. Nicole Hallett
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -4-
